PER CURIAM.
Upon the state’s commendable concession that the sentences appealed from in this case are, in effect, invalid under this court’s decision in Harrison v. State, 523 So.2d 726 (Fla. 3d DCA 1988) 1 the sen-*972fences under review are therefore reversed, and the cause is remanded to the trial court with directions to resentence the defendant Timothy Vanhorn within the sentencing guidelines range of 5¾⅛ to 7 years imprisonment.
REVERSED AND REMANDED.

. The state, however, disagrees with Harrison and reserves the right to seek further review of the decision we reach herein. We certify that our decision is "in direct conflict with ... decision[s] of [ ] other district court[s] of appeal” in Brown v. State, 535 So.2d 332 (Fla. 1st DCA 1988); Dyer v. State, 534 So.2d 843 (Fla. 5th DCA 1988); and Waldron v. State, 529 So.2d 772 (Fla. 2d DCA 1988), so as to permit further review by the Florida Supreme Court pursuant to Article V, section 3(b)(4) of the Florida Constitution.